C. D. Aguadilla. Cobro de dinero.
Vistas la moción sobre desestimación fundada en haberse radi-cado la transcripción de los autos y el alegato del apelante fuera de tiempo y en el hecho de no haberse notificado dicho alegato al apelado, y la oposición por parte de la ape-lante, habiendo este último explicado y justificado la falta de notificación del alegato al apelado y apareciendo que tanto el alegato como la transcripción del récord habían sido radicados antes de la fecha de notificación de la mo-ción sobre desestimación y que el abogado del apelado ha sido notificado con copia del alegato antes de la fecha de la vista de tal moción, no ha lugar a la desestimación de la apelación en el presente caso.